February 24, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
    CHRISTINE ADIUKU, KATE OPARA, CARAMELA NZENWA, AND
                  ANGELA ALIMOLE, Appellants

NO. 14-13-00722-CV                           V.

  KELECHI IKEMENEFUNA, CHINYERE AGONSI, BEATRICE OPARAJI,
 ANN EBERE, KELECHI OGUN, MARIA ARRIRIGUZO, CHINYERE AGIM,
 AND VIRGINIA AKUCHIE, ON BEHALF OF MBAISE ASSOCIATION OF
                      HOUSTON, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Kelechi
Ikemenefuna, Chinyere Agonsi, Beatrice Oparaji, Ann Ebere, Kelechi Ogun, Maria
Arririguzo, Chinyere Agim, and Virginia Akuchie, on Behalf of MBAISE
Association of Houston, signed May 14, 2013, was heard on the transcript of the
record. We have inspected the record and hold the trial court erred when it granted
appellees partial summary judgment imposing liability and damages based on
appellees’ causes of action for conversion, breach of fiduciary duty, and registering
an organization with a deceptively similar name. We therefore order that the
portions of the judgment that imposed liability and damages for those causes of
action are REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.

     Further, we hold the trial court erred when it found liability and awarded
damages to appellees on their fraud by nondisclosure cause of action. We
therefore order that the part of the judgment that imposed liability and damages
based on appellees’ fraud by nondisclosure cause of action is REVERSED and we
RENDER judgment that they take nothing by that claim.

       Further, we hold the trial court erred when it awarded appellees attorney’s
fees. We therefore order that the part of the judgment awarding appellees
attorney’s fees is REVERSED and we RENDER judgment that they take nothing
in attorney’s fees.

       Further, we find no error in the remainder of the judgment, including the
partial summary judgment on appellants’ affirmative defenses and the trial court’s
declaration that appellant Christine Adiuku is no longer president of MBAISE
Association of Houston, and we order it AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.